              Case 3:19-cv-05960-MJP Document 128 Filed 04/16/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          MARK HOFFMAN,                                    CASE NO. C19-5960 MJP

11                                 Plaintiff,                MINUTE ORDER

12                  v.

13          HEARING HELP EXPRESS INC, et
            al.,
14
                                   Defendants.
15

16

17          The following minute order is made by the direction of the court, the Honorable Marsha

18   J. Pechman, United States District Judge:

19          The Court has reviewed the Parties’ Joint Notice. (Dkt. No. 127.) The Court ORDERS

20   the parties to meet and confer to discuss a proposed case schedule for the remaining deadlines in

21   this action. The Parties are ordered to meet and confer by April 21, 2021 and to submit a joint

22   status report detailing any agreed or disputed proposed case deadlines by April 23, 2021. The

23   Parties should also indicate whether they wish to hold a status conference with the Court after

24   meeting and conferring.


     MINUTE ORDER - 1
            Case 3:19-cv-05960-MJP Document 128 Filed 04/16/21 Page 2 of 2




 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Filed April 16, 2021.

 3
                                                   William M. McCool
 4                                                 Clerk of Court

 5                                                  s/Paula McNabb
                                                    Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
